Citation Nr: 1209067	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-09 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition. 

2.  Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, M. E.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991, and had active duty for training (ACDUTRA) from October 1984 to March 1985, with additional service in the Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claims for service connection for a left shoulder condition and a left knee condition.

In November 2011, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

The Veteran contends that he has current left shoulder and left knee conditions due to an accident during his November 1990 to July 1991 period of active service.  In written statements and during testimony before the undersigned Veterans Law Judge, the Veteran has stated that while returning to his forward base camp from a mission to King Khalid Air Base, the military 920 tractor truck he was driving collided with a tank which was crossing the desert in a convoy surrounded by a dust cloud.  He said that the tank struck the left side of his vehicle, which spun around, causing him to slam his left knee and shoulder into the driver's side door of the truck.  The tank proceeded without stopping.  The Veteran stated that the military police responded to the scene, in addition to an E6 sergeant from his unit, who was returning from an Army call center with some troops.  He said that he did not go to sick call at that time because he did not want to lie around in a tent doing nothing in 130 degree temperatures.  Instead, he told his chain of command about his pain in his shoulder and his knee and was assigned to work at the wash rack, signing off on vehicles that went through the wash point.  He said that his left shoulder and left knee have hurt from the time that he returned from active duty in Southwest Asia. The Veteran further testified that he underwent left knee surgery in June 2010 at the VA Medical Center in Mountain Home, Tennessee.

The Board notes that the Veteran's DD Form 214 from his November 1990 to July 1991 period of active service indicates that he had service in Southwest Asia from February 1, 1991 to June 8, 1991. 

Additionally, in support of his claim, the Veteran submitted photos of the 920 vehicle and the wreckage from the alleged accident.  Further, he submitted a buddy statement from S. S., Jr., who indicated that he served with the Veteran during Desert Shield and Desert Storm with the 844th Engineer Battalion as a sergeant in that unit.  He stated that during that time, the Veteran was involved in a vehicle accident.  S. S. stated that the Veteran was driving a 920 tractor and trailer when an M1 Abrams tank hit his vehicle.  He stated that while he could not remember the precise date, the incident occurred sometime in March of 1991.  He said that while returning to the base camp from taking some troops to the call center to call home, they came upon a wreck and discovered that a tank had struck the Veteran's vehicle.  When he saw the Veteran the next day, the Veteran reported that he was very sore.  He also indicated that his knees and shoulder were bothering him and that the motor sergeant had put him on light duty so that he would not have to go to sick call.

The service treatment records are negative for any complaints, treatment, or diagnosis referable to the Veteran's left shoulder and left knee during his period of active service or his period of ACDUTRA.  The Veteran specifically denied having a painful or trick shoulder and trick or locked knee during a Report of Medical History completed in May 1991.  In a June 11, 1991 Outprocessing Checklist, the Veteran denied having an injury of any type while deployed.  During an October 2003 reserve examination, the Veteran endorsed a history of constant pain in the left shoulder which began with a football injury 4 years prior to that time.  The examiner noted that it had never been evaluated orthopedically.  The Veteran also reported having had bilateral knee pain since 1991.  He said that the knees ached all the time and he had difficulty arising from a squatting position.  At that time, the Veteran's upper and lower extremities were evaluated as abnormal.  It was noted that the left shoulder range of motion was decreased and there was a possible rotator cuff tear.  The Veteran was also found to have left knee pain with bending, and he had difficulty arising.  In November 2003, the Veteran was recommended for an orthopedic evaluation, in part, for a questionable left rotator cuff tear.  That month, he was placed on a physical profile, in part, for left shoulder pain related to a torn rotator cuff.  The Veteran was transferred to the Retired Reserve in June 2004.

Treatment reports from the Veteran's private physician show that in October 2006, the Veteran was assessed with arthralgia of the shoulders and knees intermittently, most probably from degenerative arthritis.  In May 2007, the Veteran reported that he had had chronic left shoulder pain for about 5 years, but it had increased in the previous 2 years.  X-rays of the left shoulder showed normal articular surface and joint space.  There was no abnormality seen.  The assessment was chronic left shoulder pain, increased lately; rule out rotator cuff tear.  An August 2007 treatment record indicates a diagnosis of persistent left shoulder pain due to rotator cuff tendinopathy and suspected posterior labral tear.  In December 2008, the Veteran's physician indicated that the Veteran had multiple aches and pains, especially of the bilateral shoulders, which may be due to osteoarthritis.  In March 2009, the Veteran reported that he had experienced arthralgia in multiple joins for 7 or 8 months and was assessed with left shoulder pain, probably osteoarthritis.  In October 2009, the Veteran complained of arthralgia of the bilateral knees and left shoulder.  The assessment was arthralgia of the bilateral knees and left shoulder, which was noted to be most likely from osteoarthritis.

In July 2011, the Veteran underwent an MRI of the left knee, which revealed type 3 changes in the body of the medial meniscus.  The clinician noted that if there has been no prior surgery in the medical meniscus this would be consistent with a tear but if there has been surgery in the medical meniscus the findings are indeterminate between a new tear or just uncovered degenerative changes.  There was also mild chondromalacia of the medical femoral condyle.  X-rays of the left knee taken the same month indicated a normal study.

The Board notes that there is some question as to the credibility of the Veteran's current contention of having shoulder and knee pain ever since the alleged accident.  In this regard, the Veteran denied knee or shoulder problems on a Report of Medical History in May 1991, denied any injury while deployed in June 1991, and in an October 2003 reserve examination he reported left shoulder pain beginning with a football injury 4 years previously.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

However, as the lay evidence suggests that the Veteran was involved in an accident during his second period of active service, and the threshold for obtaining an examination is low, the Board finds that a VA examination should be provided to the Veteran to determine the nature of any current left shoulder and left knee conditions and their possible relationship to active service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

Further, the Board notes that the Veteran's private treatment records note that he was referred to an orthopedist and had seen Dr. France. for his left shoulder.  Private treatment records also show that left shoulder X-rays were completed in March 2009.  Further, the report contained in the claims file of the Veteran's May 2007 magnetic resonance imaging (MRI) of the left shoulder is incomplete.  On remand, after securing any necessary release from the Veteran, any records of such treatment identified by the Veteran should be requested and associated with the claims file.   Further, the Veteran testified that he has received treatment at the VA Medical Center in Mountain Home, Tennessee since approximately 2009, to include a surgery on his left knee in June 2010.  Thus, ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all private medical care providers who have treated him for left shoulder and left knee conditions since 1991, to specifically include the reports of the March 2009 left shoulder X-rays, the May 2007 left shoulder MRI, and any treatment received from Dr. France.  After securing any necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of any relevant treatment records identified by the Veteran that are not duplicates of those contained in the claims file. 

2.  Obtain all relevant VA treatment records from the VA Medical Center in Mountain Home, Tennessee (the Veteran reports beginning treatment there in 2009). 

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA joints examination to determine the nature of any current left shoulder and left knee conditions and to obtain an opinion as to whether any current left shoulder and left knee conditions are related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed, and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should: 

a.  Provide the diagnosis for any left shoulder disability identified.  The examiner should then indicate whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any current left shoulder disability is related to the Veteran's active military service.  In rendering the opinion, the examiner should address the Veteran's report of having his truck hit by a tank in approximately March 1991; the Veteran's denial of shoulder problems on the May 1991 Report of Medical History; the Veteran's denial of any injury during deployment in a June 1991 Outprocessing Checklist; and his report in October 2003 that he has had constant pain in the left shoulder which began with a football injury four years prior.  The medical basis for the conclusion reached should be provided.

b.  Provide the diagnosis for any left knee disability identified.  Additionally, the examiner should indicate whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any current left knee disability is related to the Veteran's active military service.  In rendering the opinion, the examiner should address the Veteran's report of having his truck hit by a tank in approximately March 1991; the Veteran's denial of knee problems on the May 1991 Report of Medical History; the Veteran's denial of any injury during deployment in a June 1991 Outprocessing Checklist; and his report in October 2003 that he has had knee pain since 1991.  The medical basis for the conclusion reached should be provided.

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

